Case 7:21-cv-00228-JPJ-PMS Document 13 Filed 07/20/21 Page 1 of 2 Pageid#: 109




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

  DANIEL LUTHER SHARRETT,                          )
                                                   )
                                                   )
                     Plaintiff,                    )      Case No. 7:21CV00228
                                                   )
  v.                                               )     OPINION AND ORDER
                                                   )
  LEE COUNTY VA COURT,                             )      By: James P. Jones
                                                   )      United States District Judge
                    Defendant.                     )
                                                   )

       This prison civil rights action under 42 U.S.C. § 1983 sues a state court,

 seeking probation or reduced criminal charges. By Order entered May 7, 2021, the

 court directed plaintiff to sign and return his written consent to pay the filing fee for

 this action if he wished to proceed.       Instead, plaintiff submitted unnecessary,

 additional account information. When the court did not receive plaintiff’s signed

 Consent to Fee form within the time allotted by the May 7, 2021 Order, I dismissed

 this case without prejudice on June 29, 2021.

       Plaintiff has now submitted a letter claiming that he submitted the required

 consent form, but believes it was apparently lost in the mail. After review of the

 record, it is ORDERED that the plaintiff’s letter, ECF No. 12, construed as a motion
Case 7:21-cv-00228-JPJ-PMS Document 13 Filed 07/20/21 Page 2 of 2 Pageid#: 110




 seeking reinstatement of the § 1983 action, is DENIED, because the claims therein

 asserted are not appropriately addressed in such a civil action.1

                                                      ENTER: July 20, 2021

                                                      /s/ James P. Jones
                                                      United States District Judge




        1
           Plaintiff is also advised that generally, a civil action under § 1983 is not the proper
 type of lawsuit to file to seek a reduction of the criminal charge or a more lenient sentence.
 Such matters should be presented through arguments by plaintiff’s defense attorney in the
 criminal court proceedings in state court.
                                                ‐2‐
